Title: From John Adams to Francis Dana, 22 March 1781
From: Adams, John
To: Dana, Francis



Dear Sir
Leyden 22d. March 1781

I have recieved several Letters from You, but have been so busy signing my Name, that I could not answer.
I give You Joy of Laurens’s Arrival—it is a great Event. I hope he brought You an important Paper, which Lovel mentions in his Letter to You, and Gerry in an excellent one to me.
I rejoice Sir in your Honour, and in the public Good, but I feel myself weakened and grieved at the present loss of a Treasure of Advice and Ability. I hope to see You here in your Route.
Pray commit to writing all your Observations on our first Errand and give them to me. I hope your old Commission is not superseded. In Case of Negotiation, of which however there is no likelihood for Years, I shall summon You. Mr. Laurens must have Letters and important Papers for me. I hope to have them soon. There is no one knows the banking Comn. but Mr. De Neufville and me—it is not more however than Precedent—but let them lye about it if they will—I am not afraid of their Lyes. Statia is gone—and the Dutch are yet dead—when they will come to life I know not.

J.A.

